SOLUTION PROVIDER AGREEMENT This Solution Provider Agreement (hereinafter "Agreement") is entered into by and between, EuroUScom GmbH, the solution provider (hereinafter "SP"), a corporation duly existing under the laws of Germany and having its principal place of business located at Mathildenstrasse 8, 55116 Mainz, Germany, and Securit-e-Doc, Inc. (hereinafter "COMPANY"), a corporation duly existing under the laws of Florida, and having its principal place of business located at 515 North Flagler, P400, West Palm Beach, Florida 33401. COMPANY has developed and wishes to distribute a web-based software technology solution that offers secure, encrypted storage and delivery of electronic files via configured networks (hereinafter "Software"). SP desires to market and distribute copies of the Software (each copy thereof considered one "License Unit"). The parties intend to establish the terms and conditions that shall govern the license of the Software in accordance with this Agreement, and all purchase orders (each such order, a "Purchase Order") issued pursuant to this Agreement. In consideration of the foregoing and the mutual covenants, promises and agreements contained herein, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the parties do hereby agree as follows: 1. APPOINTMENT COMPANY hereby appoints SP, and SP hereby agrees to act for COMPANY as a non-exclusive SP, having the non-exclusive right to distribute Software for COMPANY for the term of this Agreement. COMPANY and SP agree that each party is an independent contractor with respect to the other and that nothing herein shall create an express or implied agency relationship, joint venture, partnership or other like arrangement between the parties. Neither party has the right or the authority to assume or create any obligation or responsibility on behalf of the other party. 2. GRANT COMPANY hereby grants to SP, and SP hereby accepts from COMPANY a revocable, non-transferable, perpetual and non-exclusive right to: (a) use the Software, in object code only and (b) distribute to End-Users only, to use, in object code only, the Software. SP shall not enter into additional reseller or distribution agreements to sell Company software products without the written approval of Company. Each copy of the Software required by SP for its distribution will (a) require the payment of an additional License Fee to COMPANY and (b) must be obtained from COMPANY.
